Copeland, P. J.,
In the above estate this court made a decree of distribution, which decree became absolute April 5, 1943. The pertinent part of the decree is as follows: “1. To Anna Mary Landis as life tenant upon giving bond in the sum of $1,800.00 . . . $918.18.” There was no gift over after the life estate and the life tenant was one of the heirs entitled to share in the undisposed of remainder. Her share in the remainder was a one third interest.
Anna Mary Landis died intestate on May 30, 1944, and certain heirs of Belle Landis have filed their petition in the court pursuant to which a citation was issued directed to A. F. Landis, the executor of Belle *270Landis, to show cause why he should not account for the assets in his hands as such executor.
The answer to this petition and citation states that while the decree of distribution shows a cash balance for distribution as a matter of fact this balance consisted of certain household goods and a one half interest in a note of J. F. and W. H. Landis, which one half was in the amount of $1,529.50, and a note of Hyman Levin for $100.
At the hearing very little relevant testimony was presented and that testimony shows that all the household furniture in the estate of Belle Landis was turned over to Anna Mary Landis for her use during her lifetime and is now in the hands of the administrator of Anna Mary Landis. The note of Hyman Levin is also in the hands of the administrator of Anna Mary Landis. The note of J. F. and W. H. Landis to Anna Mary Landis and Belle Landis was renewed after the death of Belle Landis and was renewed in the name of Anna Mary Landis and certain payment made thereon to her. The renewal note is now in the hands of the administrator of Anna Mary Landis and was. in the amount of $2,250 at the time of her death.
All the assets of the estate of Belle Landis having been turned over to the administrator of the estate of the life tenant, they can be there administered and distributed. They are properly in the hands of the administrator of Anna Mary Landis as they were in her possession at the time of her death.
The executor, A. F. Landis, of Belle Landis having no assets in his hands to administer, the citation should be dismissed.

Decree

And now, July 2,1946, after hearing and due consideration, it is ordered, adjudged and decreed that the citation awarded April 16, 1946, directed to A. F. Landis, be, and the same is, hereby dismissed. The costs of this proceeding are to be paid by the estate.